34 N.Y.2d 560 (1974)
210 East 68th Street Corp., Respondent,
v.
City Rent Agency et al., Appellants; State Division of Housing, Respondent, and Metropolitan Council on Housing et al., Intervenors-Appellants.
Court of Appeals of the State of New York.
Argued February 21, 1974.
Decided February 22, 1974.
Adrian P. Burke, Corporation Counsel (Jacob B. Ward of counsel), for City of New York and City Rent Agency, appellants.
Robert Sugarman, Carol Ule and Martin M. Berger for Metropolitan Council on Housing, intervenor-appellant.
Stephen Gillers for Brooklyn Tenants Union and others, intervenors-appellants.
Robert S. Fougner for plaintiff-respondent.
Harold Zucker for State Division of Housing, respondent.
Louis J. Lefkowitz, Attorney-General (Daniel M. Cohen and Samuel A. Hirshowitz of counsel), in his statutory capacity under section 71 of the Executive Law.
Gerald Mann, Michael D. Hampden and Steven Ney for Legal Aid Society, amicus curiae.
Jacob D. Fuchsberg for Queens Presidents Council, amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, without costs, on the memorandum at the Appellate Division. It is suggested that the appropriate prompt remedy, if one be indicated, is legislative.